 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeatilator Fireplace, Division of Vega Industries,Inc. and Kenneth Baylor and District 131, In-ternational Association of Machinists and Aero-space Workers, AFL-CIO. Cases 18-CA-5713,and 18-CA-5795May 16, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 28, 1979, Administrative LawJudge Stanley N. Ohlbaum issued the attached De-cision in this proceeding. Thereafter, Respondentand the General Counsel filed exceptions and asupporting brief and Respondent filed a brief in op-position to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-' In a letter to the Administrative Law Judge, Respondent objected tothat portion of the General Counsel's post-hearing brief which referred toVega Industries, Inc., 207 NLRB 14 (1973), a prior unfair labor practiceproceeding involving Respondent in which the Board found Respondenthad violated Sec. 8(a3) and (I) of the Act. Respondent argued that theGeneral Counsel's reference to this case constituted an improper attemptto introduce evidence after the close of the hearing. Further, Respondentargued that had the prior case been raised at the hearing, it would have"offered evidence that ... few, if any, of the management personnel em-ployed by the Respondent [then employed] are still in the employ of theRespondent today." The Administrative Law Judge, taking official noticeof this case, relied on it as proof that Respondent has had an "establishedhistory of resistance if not outright antagonism to the unionization of itsemployees." The Administrative Law Judge indicated that if evidenceconcerning an alleged change in Respondent's management personnel hadbeen offered by Respondent, he would have rejected it as irrelevant. Inits exceptions, Respondent requests that the use of the information foundin the prior case as evidence of animus herein "be strickened [sic]." Al-ternatively, should the Board decide that the Administrative Law Judgeproperly took judicial notice of the prior case, Respondent reiterates itsdesire to offer evidence that there has been a change in its managementpersonnel. While we do not agree with the Administrative l.aw Judgethat evidence of a substantial change in management personnel would beirrelevant, Respondent's prior unfair labor practices properly may benoted as background here. See Kenworth Trucks of Philudelphia, Incorpo-rated, 236 NLRB 1299 (1978), and cases cited therein at fn. 2. Additional-ly, we note that while Respondent has filed an extensive brief in supportof its exceptions to the Decision of the Administrative Law Judge, it hassubmitted no evidence in support of the alleged turnover in managementpersonnel. In any event, without regard to the underlying case, therecord before us shows independent evidence of union animus sufficientto support the Administrative Law Judge's finding in the instant case thatRespondent violated the Act.249 NLRB No. 47ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.42 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings.We hereby note the following inadvertent errors of the AdministrativeLaw Judge, which are insufficient to affect the results of our decision: Insec 11I B, of his Decision, the Administrative Law Judge referred toJames D. Bass as a former employee of Respondent, although the recordcontains no evidence in support of such a finding; in the fifth sentence ofthe third paragraph of sec. Ill C, the Administrative Law Judge referredto "Parrish" rather than "Baylor"; and in the last sentence of the lastparagraph of that section, he referred to "5(j)" rather than "5(i)."3 We agree with the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(a)(1) of the Act when its attorney, Shade, re-quested Fowler, an employee closely allied with management, to obtaininformation concerning union activities from discriminatee Parrish. In sodoing, however, we rely on the fact that Fowler reported such informa-tion as requested and that Respondent committed unfair labor practicesbased, in part, thereon. See Harvey's Wagon Wheel, Inc., d/b/a Harvey'sResort Hotel & Harvey's Inn, 236 NLRB 1670 (1978). In view of this find-ing and, inasmuch as our remedy would not be materially affected, wefind it unnecessary to pass on the Administrative Law Judge's additionalconclusion that Plant Superintendent Derby's instruction to SupervisorPfeiffer to observe and report on employees' union activities was viola-tive of the Act. We shall modify the Administrative Law Judge's recom-mended Order accordingly.The Administrative Law Judge concluded, and we agree, that Re-spondent violated Sec. 8(a)(3) and (1) by discharging employee Baylor.We note that the Administrative Law Judge, in finding Respondent's as-serted reasons for Baylor's discharge pretextual, stated that at no timeprior to the hearing did Baylor receive, nor was he shown, an employ-ment termination slip which had been placed in his file by Respondentand which "purports to rate him markedly worse than his previous rat-ings." The record indicates, however, that at the time of his dischargeBaylor was handed a discharge slip which he failed to read. Additionally,although we agree with the Administrative Law Judge's finding thatBaylor's past work performance was good, we do not rely on his charac-terization of the testimony of other employees concerning Baylor's per-formance as "expert evaluations." Furthermore, we disavow, as unsup-ported and unjustified, the Administrative Law Judge's suggestion thatRespondent acted improperly in discarding a stripper pad on whichBaylor had been working prior to his discharge.We agree with the Administrative Law Judge's conclusion that Re-spondent violated Sec 8(a)3) and (1) by discharging employee Wake-field. In so concluding, the Administrative Law Judge found that Re-spondent had not credibly established its ignorance of Wakefield's unionactivity. We note, of course, that Respondent does not have the burdenof proving its ignorance of Wakefield's union activity, but rather, it is theGeneral Counsel who has the burden of establishing Respondent's knowl-edge of Wakefield's union activity. Additionally, we place no reliance onthe Administrative Law Judge's comment that "in the countless tens ofthousands of labor proceedings which the Board had heard and proc-essed under the Act, almost invariably there are some employees whoattend union organizational meetings who report back to the Employeror his supervisors concerning them ..We find, however, based onthe Administrative Law Judge's other findings concerning the dischargeof Wakefield, that the General Counsel has established Respondent'sknowledge of Wakefield's union activity.4 We agree with the Administrative Law Judge's conclusion that thenature of Respondent's unfair labor practices warrants the issuance of abroad cease-and-desist order. We find that such an order is warrantedunder the standards set forth in Hickmort Foods, Inc., 242 NLRB No. 177(1979).The General Counsel had excepted to the Administrative Law Judge'srecommended remedy insofar as it recommends that interest on backpaybe computed at a rate other than 9 percent per annum We find no meritin this contention See Florida Steel Corporation, 231 NLRB 651 (1977).Continued HEATILATOR FIREPLACE545ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Heatilator Fireplace, Division of Vega Industries,Inc., Mt. Pleasant, Iowa, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:Substitute the following for paragraph A, 2:"2. Directing, suggesting to, or requesting thatany employee engage in surveillance over theunion or any other protected concerted activity ofother employees and report thereon to Respond-ent."We have modified par. A, 2, of the Administrative Law Judge's rec-ommended Order to include only employees engaged in surveillance,omitting his reference to supervisors.DECISIONI. PRELIMINARY STATEMENT; ISSUESSTANLEY N. OHLBAUM, Administrative Law Judge:These consolidated cases' under the National Labor Re-lations Act, as amended, 29 U.S.C. §151, et seq. (Act),were heard before me in Mt. Pleasant, Iowa, commenc-ing May 31 and ending November 30, 1978.2 All partiesparticipated throughout by counsel or other representa-tive, who were afforded full opportunity to present evi-dence and arguments, as well as post-hearing briets re-ceived (after extension of time granted on unopposed ap-plication by counsel) at the end of January 1979. Com-pleted exhibits were received on April 30, 1979. Recordand briefs have been carefully considered.The principal issues presented are whether HeatilatorFireplace, Division of Vega Industries, Inc.," hereinafterRespondent, violated Section 8(a)(l) and (3) of the Actthrough discharging three employees and through mis-cellaneous alleged acts of interference, restraint, and co-ercion within the context of a union organizational cam-paign.Case 18-CA-5713: Complaint issued on April II, growing out of acharge filed by Kenneth Baylor on February 21 and amended on April 7,1978. Case 18-CA-5795: Complaint issued May 16. growing out of acharge filed by District 131, International Association of Machinists andAerospace Workers, AFL-CIO, on April 28. The cases were consoli-dated on May lb. Dates herein are in 1978, unless otherwise specified.Since the allegations of the two foregoing complaints wAere not mergedinto a single superseding complaint, to simplify matters the earlier com-plaint (18-CA-5713) will be referred to throughout this Decision as CaseI and the subsequent complaint (18-CA-5795) as Case 2.2 The hearing encompassed 8 hearing days, with two intervening con-tinuances (one sine die for requirements of counsel), 28 witnesses, 92 ex-hibits, 1,273 transcript pages, and 110 pages of briefs Issuance of this de-cision has been regretfully delayed because of engorged calendars andnumerous other unavoidable intervening proceedings involving muchtravel.Upon the entire record and my observation of the tes-timonial demeanor of the witnesses, I make the follow-ing:FINDINGS AND CONCLUSIONSII1. JURISDICTIONAt all material times, Respondent has been and is aNew York corporation engaged in the manufacture, sale,and distribution of fireplaces, in and from its place ofbusiness and office on Vega Road, Mt. Pleasant, Iowa,where, during the representative 1977 calendar year im-mediately antedating issuance of the complaint, it pur-chased and received, directly in interstate commercefrom places outside of Iowa, goods and materials valuedin excess of $50,000. During the same period, in thecourse and conduct of its said business, Respondent alsomanufactured, sold, and distributed from its said location,directly in interstate commerce to places outside ofIowa, products valued in excess of $50,000.I find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act; and thatat those times United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW, herein-after UAW, and District 131, International Associationof Machinists and Aerospace Workers, AFL-CIO, here-inafter IAM, have been labor organizations as defined inSection 2(5) of the Act.III. AL.I.EGED UNFAIR LABOR PRACTICESFacts as FoundAlleged events will be considered in chronological se-quence, after setting forth material background informa-tion. A summary chronology of allegations and findings,in relation to complaint paragraphs in Case I and Case 2and witnesses on each side, may be found in Appendix A[omitted from publication].A. BackgroundRespondent's fireplace fabrication plant4in Mt. Pleas-ant, Iowa, employed around 400-450 employees in 1977-78. Its peak production season is from August throughJanuary or February, accounting for work force levela The name of Respondent appears as amended at the hearing on anunopposed motion by the General Counsel.4 Respondent manufactures woodburning insulated (zero clearance)fireplaces and related accessories.HEATILATOR FIREPLACE 545 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDvariations of 100-150 employees, turnover of whom issaid by its plant manager, Hecht, to be "considerable."Respondent's concededly supervisory personnel in-volved here are: Case 1: Phil Hecht, plant manager; RonDerby, plant superintendent; Larry Pidgeon, chief tooland die design engineer; and Ed Seggerman, tool and dieforeman; and Case 2: Roger Duncan, Ronald Garmoe,Marilyn Miller, William Pratt, and Paul Roth are all su-pervisors.Respondent has seemingly had an established historyof resistance if not outright antagonism to unionization ofits employees.5Thus, in 1973 the Board determined thatRespondent discharged two of its Mt. Pleasant employ-ees in violation of Section 8(a)(3), during a UAW orga-nizing campaign (Vega Industries, Inc., 207 NLRB 14(1973)). The decision in that case took occasion to pointout that Respondent's conduct disclosed not only its"hostility towards the Union" (Id. at 20), but also "its in-nermost antipathy for the Union and the concomitant or-ganizational activities of its employees" (id. at 19). TheBoard Order was enforced by the United States Court ofAppeals for the Eighth Circuit in September 1974 (505F.2d 736).6Additionally in the instant case there was tes-timony to the same effect. Thus, Jack Edwards, Re-spondent's former plant superintendent as well as fore-man and later general foreman, and a most impressivewitness, testified that while he was plant superintendent(1975-77) Respondent was "strong[ly] anti-union"; that itwas "not happy [with employees] that had union sympa-thies"; that in 1976 he, as well another supervisor, lookedthrough trash barrels for union literature, found "quite abatch" and turned it over to the plant manager; and thathe and other company executives conferred to exploremethods of keeping unions out of the plant. FormerPlant Superintendent Edwards' testimony is bolstered bythat of Respondent's former foreman and supervisor,William Allred, that in December 1977 (shortly beforethe episodes here about to be described), Respondent'splant superintendent, Ron Derby, told him in the courseof a discussion in Derby's office that "I will get rid ofseven or eight good people to get rid of one unionI This is not to suggest that Respondent, as any employer, does nothave the right to entertain such ideas or actively to oppose unionizationof its employees in any manner not violative of the Act.6 While Respondent's counsel, in a letter dated February 13 addressedto the Adminisstrative Law Judge, indicated he "strenuously objects" towhat he characterizes as counsel for General Counsel's "improper at-tempt to introduce evidence after the close of the hearing in the form oflCounsel for General Counsel's reference [in his post-trial brief] to a priorBoard case involving this Respondent," I nevertheless take official noticeof that case since I believe Respondent counsel's position to be mistakenas a matter of law. Agencies, as courts, may always take official, or judi-cial, notice of their own proceedings. Cf., e.g., Tama Meat Packing Cor-poration v. N.L.R.B., 575 F.2d 661, 662-663 (8th Cir. 1978), cert. denied439 U.S. 1069 (1979); Russell Motors. Inc., 198 NLRB 351, 375-376(1972), enfd. as modified 481 F.2d 996 (2d Cir. 1973); Henry I. Siegel Co.,Inc., 172 NLRB 825, 839, 845-850 (1968), enfd. as modified 417 F.2d1206 (6th Cir. 1969), cert. denied 398 U.S. 959 (1970). In "strenuouslyobject[ingl" to taking official notice of this previous proceeding, Re-spondent's counsel urges that if evidence thereof had been submitted atthe hearing, Respondent would have "offered evidence ..that few, ifany, of the management personnel employed by the Respondent ...arestill in the employ of the Respondent today." If such evidence had beentendered by Respondent, I would have rejected it, since I regard it asirrelevant. Respondent counsel's letter of February 13, raising these con-tentions, is hereby incorporated into the record as ALJ Exh. 1.pusher."7As expressed by Plant Superintendent RonDerby, during cross-examination in the instant case, inJanuary 1978, as well as always, Respondent's "manage-ment was opposed to unionized or organized labor. Wewere a non-union plant.... We were our own boss andcould run our own factory." Since the foregoing arefacts, I consider it fair and proper to consider them inconnection with the overall assessment of matters to bediscussed.Uncontradicted credited testimony8establishes thatactive union organizing attempts were resumed9by Re-spondent's employees themselves at the beginning of Jan-uary (1978). Thus, on January 6 an employee emissary tothe UAW office was supplied with 50 union collective-bargaining authorization cards for signature; and all sub-sequent active organizing was carried on by employeesthemselves, since that union at no time visited the plantpersonally. The visit to the Union of this employee emis-sary (Marvin Hulett) followed an earlier discussion byhim with Respondent's employee Jerry Parrish-subse-quently summarily discharged by Respondent on January20, as will be shown-who, after initially reacting nega-tively and cautioning Hulett that "if you start talkingunion, then your life expectancy at this plant is realshort," a few days later changed his mind and, afterHulett procured a supply of union authorization cards,on January 13 signed one and agreed to assist, outsidethe plant on his own time, in enlisting other employeesto join. Subsequently, on January 16 or 17, Parrish ac-commodated other employees who sought additionalunion cards from him. Meanwhile, on January 9 or 10Parrish had remarked to Respondent's then senior specialprojects engineer (and former general foreman), LloydFowler, whom Parrish regarded as "one of the fewpeople around here [who] really care what happens,"that the Union was (again) "pushing pretty hard to getin," in view of various employee job dissatisfactions (awage freeze and a job code system under which trans-ferred employees could suffer pay cuts); and, within afew days thereafter, on January 12 or 13, that seeminglythe Union had already amassed 200 signed cards.It is thus apparent that in early to mid-January, therewas an escalating (renewed) attempt by Respondent'semployees to organize themselves for union collectivebargaining, against a background of Employer oppositionthereto even to the extent of commission of unfair laborpractices in established violation of the Act.B. Alleged Unfair Labor Practices in JanuaryThe complaint (Case 1, par. 5[c] and 7) alleges that,during the second week of January, Respondent throughits Plant Superintendent Derby, directed a supervisor toobserve and report on employees' union activities. Insupport of this allegation, Respondent's former foremanand supervisor, Luther Pfeiffer, testified that in mid-Jan-I Although Derby denies he said this to Allred, upon the basis of com-parative testimonial demeanor observations as well as because of thehighly evasive and equivocating character of portions of Derby's testimo-ny, I credit Allred's testimony in preference to Derby's denial.8 I.e., principally that of General Counsel's witnesses Timmerman andParrish.9 See fn. 6, supra.------- HEATILATOR FIREPLACE547uary Plant Superintendent Ron Derby asked him, inDerby's office, if Pfeiffer was aware that managementhad "caught a couple of people on the second shift, thenight before, passing out union cards" and whether anyof Pfeiffer's subordinates were "union people." Pfeifferindicated that he did not know. Remarking that it was"some kind of underground deal," Derby then askedPfeiffer if he knew anybody he could "trust ...whowas in the union that would tell, would squeal about theunion activities ...who would tlk about how manypeople had signed up, or what union it was or whateverthey wanted to know." Pfeiffer indicated he did notknow anybody who would do that. Derby instructedPfeiffer to report to him or to designated higher manage-ment officials anybody signing cards or engaged in suchactivity. Pfeiffer pointed out that although previous or-ganizational attempts by UAW had "always started inwelding," this time it was "different," it had "started infabrication," and looked as if it might succeed. Derbyagreed with Pfeiffer that in the event of unionization Re-spondent would move its operations away. Pfeiffer, animpressively credible witness, was not cross-examined.However, Derby in general terms denied any conversa-tion with him regarding union activities. Based upon mycomparative testimonial demeanor observations, the ab-sence of cross-examination of Pfeiffer, Derby's testimoni-al equivocativeness on other matters, and the broadscaleconclusionary nature of his denial concerning Pfeifferwhich I do not credit, I credit Pfeiffer's testimony andfind the complaint allegations in question established.0°The complaint (Case 1, pars. 5[d] and 7, as amplifiedby bill of particulars) further alleges that, around thesame time, Respondent's agent, Matt Shade (its attorneyherein), similarly directed a supervisor to observe andreport on employees' union activities. As to this, the un-contradicted credited testimony of Respondent'sformer foreman, Pfeiffer, establishes that shortly after hisforegoing conversation with Derby, Pfeiffer was calledto the front office and asked by Shade why the employ-ees wanted a union, to which Pfeiffer responded it wasbecause of "the wage and the code change." To Shade'squestion of whether Pfeiffer knew of anybody who hadsigned union cards, Pfeiffer replied in the negative. Inview of Pfeiffer's supervisory capacity I cannot discernanything violative of the Act in Shade's described que-ries, I find the complaint allegations in question not es-tablished and accordingly grant Respondent's motion todismiss paragraph 5(d) of the complaint in Case 1.In similar vein, the complaint (Case 1, pars. 5[a] and 7,as amended at the hearing and as amplified by the bill ofparticulars) alleges that on January 13, Respondent,again through its agent and attorney Shade, directed anemployee to observe and report on employees' union ac-tivities. Concerning this, the uncontradicted and creditedtestimony of Respondent's then former senior special'o In so doing, I neither intend nor make any finding that other aspectsof the described conversation were violative of the Act, including anyrequest by Derby to Pfeiffer that the latter merely report to him any ob-servations to Pfeiffer coming to the latter's attention in the routine courseof his work or otherwise without engaging or enlisting others to engagein surveillance activity beyond the Act's protection.I Shade did not testify.projects engineer (and, prior to that, its general fore-man), Lloyd Fowler-at the particular time in question,although not technically a supervisor within the Act'sdefinition, nevertheless closely allied to management andhaving the responsibility of developing recommendationsto top management concerning capital expenditures, pur-chase of new equipment, and operating efficiency econo-mies'2-establishes that on January 16 Shade asked himif he had "heard of any union activities." Fowler ac-knowledged that he had, but declined to disclose thesource of his information. Pressed by Shade, however, heidentified Parrish-discharged a few days later, as willbe shown. When Shade asked him if he could get anymore information from Parrish, Fowler replied hethought that would be "against the rules." Shade thenasked Fowler what union was involved. After first re-sponding it was the IAM, Fowler corrected this to theUAW. Shade asked Fowler to bring further informationto him. A few hours later, Fowler had coffee with Par-rish, and Parrish-unsolicitedly, according to Fowler-volunteered to Fowler that 200 employees had signedunion cards. Fowler then relayed this information toShade, who again asked Fowler to keep him informed ifFowler "heard anything else." Since Shade did not tes-tify, Fowler's testimony is uncontradicted. In view ofFowler's long-term close identification with manage-ment, I find to be violative of the Act only that portionof Shade's discussion with him wherein Shade requestedor suggested to him the obtaining of more informationconcerning union activities from Parrish, since, in my es-timation, in practical effect that constituted at least an in-vitation, if not direction, by one speaking for top man-agement, to engage in unlawful interrogation or surveil-lance concerning union activities, in either case pro-scribed interference with employees' activities protectedunder the Act. Employer direction or suggestion to anemployee (whether supervisory or nonsupervisory) thathe do that which is forbidden by the Act, is itself viola-tive of the Act, since it either constitutes a direct viola-tion by the employer through his subordinate or at theleast invites, encourages, and promotes violation and pro-spectively condones and sanctions it. It is accordinglyfound that in this aspect the allegations of paragraphs5(a) and (7) are established. 1 3The complaint (Case 1, pars. 5[b] and 7) alleges thaton or about January 13 Respondent through its PlantManager Hecht directed a supervisor to observe andreport on employees' union activities. In support of thisallegation, Respondent's former foreman (and concededsupervisor), Allred, testified that on the day in questionHecht-as part of a longer discussion, leading up to the12 Fowler had also been transferred to his position as senior specialprojects engineer at his own request, without diminution of his formersupervisory pay. continued to have his own office in the plant officecomplex, and continued through February to attend daily supervisorybriefing meetings. On his termination, he was, unlike rank-and-file em-ployees, given severance pay13 In so finding, in view of Fowler's longstanding close associationwith top management, I neither make nor intimate any finding that anyother portion of Shade's discussion with him, or his report to Shade ofwhat Parrish volunteered to him, was violative of the Act Respondent'smotion to dismiss par 5(a) of the complaint in Case I is accordinglygranted, except insofar as hereinabove otherwise found.HEATILATOR FIREPLACE 547 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge of Parrish, as detailed below-instructedAllred, "I want you to watch him [Parrish] so that hedoes not pass out [union] cards and to watch that hedoes not talk to other people concerning the union," andthat if Parrish was caught in the act he should be termi-nated. Although I credit Allred's testimony over Hecht'sdenial that Hecht said this, I cannot see anything viola-tive of the Act in such an instruction-fairly construableas referring to working time-by an employer to a super-visor, and accordingly find the allegation in question notestablished and therefore grant Respondent's motion todismiss paragraph 5(b) of the complaint in Case 1.The complaint (Case 1, pars. 5[g] and 7) as amplifiedby bill of particulars) alleges that on or about January15, Respondent through its agent and attorney Shadeagain directed an employee to observe and report on em-ployees' union activities. Concerning this, Respondent'sthen subcontract coordinator (and former plant superin-tendent and, before that, general foreman), Jack Ed-wards-at that particular time not a supervisor as definedby the Act, but importantly established in Respondent'sexecutive hierarchy, with contract commitment authorityto around $20,000-testified that on Monday, January 16,following a conversation on the previous Friday, Janu-ary 13, in which Edwards sought out and passed on toPlant Manager Phil Hecht information Edwards had re-ceived concerning union activity in the plant, he (Ed-wards) was asked by Company Attorney Shade what heknew about union activity in the plant. Edwards repeat-ed to Shade what Edwards had volunteered on the pre-vious Friday to Hecht. In response to Shade's asking hisopinion as to the cause of the activity, Edwards told himhe thought it was an ongoing wage survey and thatPlant Superintendent Derby's "trying to tighten up thereins a little too quickly and he had upset a lot ofpeople." Edwards also told Shade, in response to a ques-tion by the latter, that he had not seen union cardspassed out during worktime. Particularly in view of Ed-wards' direct association with Respondent's executivehierarchy, as well as his having volunteered substantiallythe same information to Plant Manager Hecht a few daysbefore, I do not regard the described episode-which,again, stands undisputed by Shade-as constituting coer-cive interrogation or as otherwise violative of the Act.Accordingly, I find paragraph 5(g) of the complaint inCase I not established and grant Respondent's motion todismiss that allegation.The complaint (Case 1, pars. 5[h] and 7) further setsforth that on or about January 20, Respondent throughits Plant Manager Hecht interrogated an employee con-cerning union activity. On this, Respondent's employeeJerry Parrish-who was terminated on that day (January20), under circumstances detailed below-testified thaton the date in question, in the course of various discus-sions with Plant Manager Hecht, in the latter's office,leading up to Parrish's discharge as described below,Hecht put the direct question to him, "Who [is] behindthe union?" Parrish said he did not know. He was there-upon summarily discharged, under circumstances de-tailed below. On comparative testimonial demeanor ob-servations, I credit Parrish's described testimony in pref-erence to Hecht's unconvincing denial and to the broaddenial of Plant Superintendent Derby (who was thereupon the evasive and unsatisfactory quality of whose tes-timony I have already had occasion to comment) thatunion was mentioned. Accordingly, upon the preponder-ance of the substantial credible evidence upon the recordas a whole, I find the complaint allegation in question es-tablished.January 20: Discharge of ParrishThe complaint (Case 1, pars. 6[a], 6[c], 7, and 8) al-leges that on January 20 Respondent discharged its em-ployee Jerry Parrish because of his union organizationalactivities, discriminating against him by reason thereof,and to interfere with, restrain, and coerce him and otheremployees in the exercise of rights guaranteed to themby Section 7 of the Act.Jerry Parrish, now 30 years of age, entered Respond-ent's employ on November 27, 1971, as a second-shiftpipeline insulator, and, until his summary discharge over6 years later, on January 20, 1978, held a succession ofmore responsible jobs including that of leadman, shiftleadman, and even acting foreman (November or De-cember 1976-June 1977) with 32 or 33 employees underhim. In November 1977 he was assigned to the job offorklift and crane operator on the second shift. And, in acontext of his union organizing activity, on January 18,1978, 2 days before his discharge, he was taken off fork-lift/crane operations and returned to operating a shear, ajob he had previously briefly held. Parrish testified tothese and succeeding facts with persuasively quiet assur-ance and dignity, leading me to regard him as a witnessworthy of credit.It will be recalled that on January 9 or 10 (Monday orTuesday) Parrish's fellow-employee Marvin Hulett (asecond-shift shear operator) engaged him in talk and in-terested him in the possibility of joining with him in at-tempting (again) to organize the employees for collectivebargaining, although Parrish's initial reaction was that "ifyou start talking union, then your life expectancy at thisplant is real short." Relenting after a few days, however,on January 13 (Friday), outside of the plant, Parrishasked Hulett for some union cards and agreed to com-mence on his own time and off plant property, solicitingemployees to join; and he did so, commencing on Janu-ary 16 or 17 (Monday or Tuesday). It will also be re-called, however, that on January 9 or 10 Parrish haddropped the intelligence, during chitchat with GeneralFabrication Forman Fowler, whom he regarded as "oneof the few people around here [who] really care whathappens," that the Union was "pushing pretty hard toget in," adding to him a few days later (January 12 or13) that the Union appeared to have 200 signed cards al-ready. It is necessary to consider this and subsequentevents within the context of Respondent's establishedand conceded strong opposition to any union affiliationby its employees. On Wednesday, January 18, shortlyafter reporting to work, Parrish was abruptly and with-out forewarning removed from his forklifting drive andreturned by Supervisor Allred to operating a shearingmachine, Allred telling him merely that Plant Superin-tendent Ron Derby and Plant Manager Phil Hecht hadtold him (Allred) to "get [you] off the fork lift and put HEATILATOR FIREPLACE549[you] back on a machine ...because it took [you] toolong to load the truck ...[and] to fire [you] for what-ever reason [I] could find and if [I] couldn't find one, tomake up one." If this suddenly awakened interest by twotop managers of the plant, Hecht and Derby, in a lowlyemployee like Parrish seems suprising it is even more sothat Allred, Parrish's supervisor, testifying here, not onlydoes not dispute Parrish's testimony but swears-and Icredit him in preference to Hecht's denials-that on Jan-uary 13 or 16, Plant Manager Hecht called him into hisoffice and asked him, "Would you feel uncomfortablefiring Jerry Parrish.... I want him gone by 11 o'clocktonight if at all possible. You can use a reason like, he isnot wearing his safety glasses, because he has been writ-ten up several times because he hasn't worn his safetyglasses before.... I have statements that Jerry Parrishpassed out union cards. .... He [is] the type of individu-al that we [do] not want or did not need in big [Vega?]industries." Hecht added-still according to credited tes-timony of Respondent's then foreman, Allred, an ex-tremely persuasive witness-that Allred could not useParrish's passing out of union cards as a "reason" for ter-minating Parrish unless he saw him doing that "duringworking hours." Hecht directed Allred "to watch him[Parrish] so that he does not pass out cards and to watchhim that he does not talk to other people concerning theunion," and that if he observed him to be doing this "toterminate him." Allred informed Hecht that Parrish hadtold him that he (Allred), with others, was on a "hit list"of employees to be terminated. 14On the following Monday, January 16-still accordingto credited testimony of Respondent's former foreman,Allred-Allred was again called into Plant ManagerHecht's office at the beginning of Allred's (and Parrish's)second shift in midafternoon. Hecht asked Allred if hehad terminated Parrish on the previous Friday night(January 13). Allred replied that he had not since he hadnot observed him without safety glasses or passing outunion cards. Hecht directed Allred to continue his watchover Parrish and to restrict Parrish's forklift operationsto a confined area where he could not "talk" to otheremployees. A few hours later, Plant SuperintendentDerby instructed Allred, "I want Jerry Parrish off thefork lift. I want him gone by Wednesday night. I don'twant him.... I don't care what reason you use, tell himwe need shear operators worse than we need fork lift op-erators ...I don't want him able to go around and visitwith other people ...he will be less accessible to thepeople, running a machine.... less apt to be able to talkto people about the union.""' When Allred demurred itwas for no reason, Derby rejoined, "You will do as I tellyou, or I will get rid of you and find somebody thatwill." Derby added that Allred could write an employeeup and terminate him the same night, specifically Parrishas well as another employee who had been observedpassing out union cards. Allred thereupon carried outthese orders and, on Wednesday evening, January 18, re-moved Parrish from his forklift operating job and trans-ferred him to operating a shear. Parrish asked Allred if'4 Allred was subsequently indeed terminated, on March 5 More willbe said below about this "hit list."16 I do not credit Derby's denial relating to this conversation.supervisory personnel were "watching [me]." Allred saidthey were, since he himself had observed that day thatHecht and Derby, as well as another high Company offi-cial, were keeping a close eye on Parrish. Parrish askedAllred if they were "out to get [me]." Allred said yes.Parrish asked him why. Allred replied, "I am not free toanswer that question." On Thursday, January 19, Allredobserved-confirming Parrish's own observations-thatthe foregoing three top company executives continued tokeep a close watch over Parrish. All of the foregoingwas impressively and, in my estimation, truthfully re-counted by Respondent's former foreman, Allred.A commentary on the quality of Parrish's work per-formance on the forklift, from which he was summarilyremoved on January 18, 2 days before his discharge, isafforded by yet another former foreman (stipulatedly asupervisor) of Respondent, Luther Pfeiffer, likewise animpressively credible witness. Pfeiffer, who was overParrish in his forklifting operations, characterized Parrishas "extremely fast and extremely good.... You justdidn't have to stand over and supervise him at all.whereas Parrish's replacement was poor.It will also be recalled that another of Respondent'ssupervisors, its Senior Special Projects Engineer'fi andformer General Foreman Lloyd Fowler, at one timeForeman Allred's superior, likewise testified, persuasive-ly and without contradiction, that on Monday, January16, Respondent's counsel, elicited from him that he hadheard of union activity from Parrish, and that Shadeasked him if he could get more information from Parrish.When Fowler demurred, Shade questioned him furtherand asked him to report additional information back tohim, which Fowler indeed did a few hours later-thefurther information being that he had learned from Par-rish that around 200 union cards had been signed. Par-rish-also according to credited testimony of Fowler(whom I credit in preference to Hecht's denial)-hadpreviously been removed from his job as third-shift lead-man (or acting foreman) and transferred to the second-shift (as a shear operator) around August 1, 1977, onorder of Plant Manager Hecht, so that Parrish wouldhave no further contact with other employees, in orderto avoid "trouble and ... union problems," Hecht char-acterizing Parrish to Fowler as an arrogant ...pusher." 1 7Credited testimony of still another of Respondent'sformer high-ranking supervisors, one-time Night ShiftGeneral Foreman Jack Edwards establishes that onThursday, January 19 (when Edwards was the Companysubcontract coordinator, salaried and on a severance-paybasis [unlike rank-and-file employees], with an office ofhis own but no direct subordinates), as he was walkingpast Parrish's workplace, Parrish told him, "I'm going to"' Until his termination on March 7, 2 days after Foreman Allred. Par-rish had also disclosed to Fowler that he, also, was on Respondent's "hitlist" to be terminated. See fn. 14, supra. At his termination Fowler wasreminded by Plant Manager Hecht that he was being given severancepay and was expected to "cause[d] the company [no] embarrassment orproblems." Hecht left "embarrassment or problems" undefined" Speaking of "pusherlsl," Foreman Allred's testimony, supra, will berecalled, that Plant Superintendent Derby told him in December 1977that "1 will get rid of seven or eight good people to get rid of one unionpusher."HEATILATOR FIREPLACE 549 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo something that I never thought I would do. I'm goingto call Cranshaw [Respondent's president, at its homeoffice in Syracuse, New York] and tell him what is goingon around here ... especially in Fabrication."8Ed-wards wished Parrish "more power," while expressingdoubt that Parrish could reach Cranshaw. The followingday (Friday, January 20), Parrish and Edwards were ter-minated,19 under immediately preceding circumstanceswhich will now be described.As he had indicated to Edwards on January 19, Par-rish attempted, by long-distance telephone from hishome, to talk to Respondent's president, Cranshaw, inSyracuse, New York. Parrish was told he was not thereand he did not leave his name. On the following morn-ing, January 20, Parrish again telephoned Cranshaw.This time, when he was told Cranshaw would not be inuntil the following week, Parrish asked that he telephoneLloyd Fowler or Jerry Parrish of Respondent's Mt.Pleasant plant. Parrish thereupon apprised Fowler of thisand requested Fowler to supply Cranshaw with Parrish'stelephone number if he called. Fowler said he would, butasked why Parrish had left Fowler's name also. Parrishreplied that since Cranshaw knew Fowler's but not Par-rish's name, it was more likely that Cranshaw would callback. However, Parrish thereupon again telephonedCranshaw's office and canceled the request that he callFowler, specifying instead that he call Parrish only. Assoon as Parrish reported to work that afternoon (at 3p.m.), Plant Superintendent Derby informed him that"the old man wants to see you up in front office....Phil Hecht wants to see you." Parrish reported toHecht's office immediately, there encountering Hechtwith two other company executives. Without prelimi-nary, Hecht asked Parrish why he had called Syra-cuse.2" Parrish said it was a personal matter. Hechtasked if he had talked to Cranshaw. Parrish said no.Hecht asked Parrish where he had obtained his informa-tion about a "hit list."21 Parrish declined to say. Hechtasked what the list was. Parrish explained it was a list ofindividuals to be fired at the earliest opportunity. Hechtasked him who was on it. Parrish responded that it washimself, Fowler, Allred, Edwards, and Pfeiffer.22Hechtrepeated his demand for the source of Parrish's informa-tion, stating he wanted to know whom the Companycould not "depend on" in the front office. Hecht then or-dered Parrish to return to work. About an hour and ahalf later, Parrish was again summoned to Hecht's office,where Hecht this time asked him where he had obtainedthe Company's Syracuse number. Parrish replied it wasout of the telephone book. Hecht again asked why Par-rish had called and Parrish again said it was "personal."'8 A little over a week prior to this. Parrish had discussed with Ed-wards perceived problems concerning overtime and efficiencies as well asthe way Parrish had been treated (demotional job transfers, supra). Inacordance with his usual practice, Edwards had, on or about January 10,reported this discussion to Plant Manager Hecht. However, Edwards didnot report the conversation of January 19.19 No issue is presented here concerning the termination of Edwards.20 Fowler had reported to Hecht and Shade what Parrish had toldFowler. When Fowler was asked to take a lie detector test, he indignant-ly refused.21 See fns. 14 and 16, supra, and accompanying text.22 All were, indeed, terminated that day or shortly afterwards.Hecht reiterated his demand for the source of the "hitlist." Parrish repeated he could not disclose the sourcebecause of a personal promise he had made. When Hechtinsisted he disclose the source, Parrish asked him what"options" he had if he did not do so. When Hecht didnot respond, Parrish disclosed his source by name-James D. Bass, a card-playing associate and former em-ployee of the Company, who Parrish further indicatedhe believed had obtained it from a female friend of Bass'in the office. Parrish was told to return to work. Parrishthere (at the shear) rejoined his assistant, Hulett-who, itwill be recalled, had procured the union cards which heand Parrish had been distributing around among the em-ployees for signature-but Parrish was abruptly, in mid-shift and without explanation, removed from the shearoperation and assigned to a brakepress until shortly after6 p.m., when he was again escorted by Plant Superin-tendent Derby to Plant Manager Hecht's office, where,in the presence of Derby and another executive (Tucker,who did not here testify), Hecht again demanded thatParrish disclose his source of information about the "hitlist." Parrish reiterated his previous responses. Hechtthen demanded to know "Who [is] behind the union?"Parrish said he did not know.23But at some point Par-rish did tell Hecht that he had called Cranshaw to tellhim about conditions in the plant and the advent of theUnion. Hecht terminated the episode and Parrish's 6-yearemployment with, "You have tried to unsurp [sic] ...the authority of management class personnel. You arefired. You will be escorted back to your machine to pickup your personal belongings and then you will be escort-ed out of the plant." According to the testimony of Re-spondent's former executive and general foreman,Fowler, on the following day (Saturday, January 21)Plant Manager Hecht told him on the telephone thatParrish had been fired "for trying to undermine manage-ment." However, Fowler credibly further swears thatCompany President Cranshaw had previously apparentlyencouraged direct calls in case of "any problems."Respondent's officials Hecht and Derby testified con-cerning the foregoing. Plant Manager Hecht (who re-ports directly to Company President Cranshaw in Syra-cuse, New York), initially testified that he dischargedParrish for three reasons: (1) because he had madeknown the "hit list," (2) because he had lied to himabout making known the "hit list" and (3) because hehad first denied and then admitted he had telephoned thecorporate offices directly. When he testified later in theproceeding, however, Hecht indicated that he dischargedParrish only because of the "hit list" episode and nothingelse, "for lying to me; for trying to discredit a memberof management;24...and because he would not di-vulge to me who the girl in the office was [who had dis-2s Upon the basis of comparative testimonial demeanor observations, Icredit Parrish, over the denials of Hecht and Derby, that the statementascribed to Hecht was made. That Parrish's response may be taken as in-dicative of the coercive character of the interrogatory, cf. Bonnie Bourne,an individual d/b/o Bourne Co. v. N.L.R.B., 332 F.2d 47, 48 (2d Cir.1964).24 Hecht indicated the member of management to be Fowler, but themanner in which Parrish is regarded as having attempted to "discredit"him remains seemingly unexplained. It will be recalled that Fowler him-self was terminated shortly thereafter. HEATILATOR FIREPLACE551closed the "hit list"]."25Concerning Parrish's call toCranshaw, Hecht takes the position that while it was not"wrong" for Parrish to call Cranshaw, but was "wrong"for him to leave somebody else's name,26while at thesame time conceding that it was not "necessarily" wrongto call Cranshaw and leave another name while also in-forming the other person he had done so and to referCranshaw's call to him (Parrish) when he called back.Not even Hecht, apparently, takes the position that Par-rish was fired because of his calls to Cranshaw. Hechtconcedes that the quality of Parrish's work was satisfac-tory.Plant Superintendent Derby added little of significanceto Hecht's account. Derby's testimony, interlaced withhedging, vacillation, and evasion, was in large part-par-ticularly in his attempts to deny awareness of union orga-nizational activity other than vague "rumors, generalscuttlebutt"-unconvincing. He conceded, on cross-ex-amination, that in January, as always, Respondent wasopposed to "unionized or organized labor. We were anon-union plant.... We were our own boss and couldrun our own factory." With regard to Respondent's dis-ciplinary procedures, in light of the precipitate nature ofParrish's discharge after over 6 years of satisfactory per-formance, while Derby described a four-step procedure,including an initial "verbal warning notice" and eventu-ally discharge as the fourth step, he also indicated thispolicy was "kind of ... mixed" and not followed "likeit should have been in a lot of areas."27I reject any testimony, suggestion, or intimation byHecht or Derby that they were ignorant and unaware ofParrish's union organizational activities-the creditedevidence, as recounted above, is overwhelmingly to thecontrary.On the record presented, I am persuaded that the trueand sole causative reason for Parrish's discharge was hisknown participation and relative preeminence in unionorganizational activity in a plant with an established in-tolerance to such activity by its employees and onewhich remains opposed (in Plant Superintendent Derby'swords) to "unionized or organized labor. We were anon-union plant.... We were our own boss and couldrs It will nevertheless be recalled that Parrish had told Hecht whogave him the "hit list"-i.e., Bass. While purporting not to believe Par-rish, Hecht concedes he made no attempt to determine the accuracy ofParrish's statement, either through Bass or in any other way.26 The circumstances of this episode, including the fact that Parrishalso left his own name, informed Fowler, and at once placed another callto Cranshaw's office and canceled Fowler's name, will be recalled.27 While, on comparative testimonial demeanor observations andDerby's generally evasive mien and evasive testimonial performance Iwould have no rational basis for crediting (and therefore do not credit)his statement, in preference to Parrish's denial that, when Derby escortedParrish out of the plant after the latter's discharge, Parrish remarked toDerby, "I will get that little son of a bitch," seemingly referring to Hechtwho is short of stature, I would nevertheless in any event not regardsuch a remark as disqualifying Parrish-abruptly fired after 6 years of ad-mittedly satisfactory work-for reinstatement, under the circumstancesshown.2s No suggestion is here intimated that such ideas may not be enter-tained or such ideas fostered (other than requiring, insisting upon, or en-forcing a "non-union plant") by an employer, provided this is donewithin the context of obedience to the congressionally declared nationalwill as expressed in the Actrun our own factory."2sParrish was a satisfactory em-ployee of over 6 years' standing in a plant with a highlabor turnover. When, in a context of continued employ-er opposition to any attempt at unionization of its em-ployees-which is the employees' right guaranteed bythe Act-Parrish emerged as a known union "pusher," itwas this and this alone which with stark suddenness pre-cipitated his sure job demise. Under the circumstancesshown, I am persuaded and find that the reasons ad-vanced by Respondent for its discharge of Parrish wereand are pretextuous, the true reason being his union or-ganizational activity.29Also on the date of Parrish's discharge, January 20,according to the complaint (Case 1, pars. 5e] and 7, asamended at the hearing and as amplified by bill of par-ticulars), Respondent through its agent and attorneyShade again directed an employee to observe and reporton employees' union activities. This once more refers toa request or direction by Shade to Fowler, of the samegenre as the second one on January 16 (supra), made onJanuary 20 after Fowler reported to Hecht on Parrish'sattempted telephone call to Cranshaw. Since, accordingto Fowler's credited testimony, all that Shade asked ortold Fowler to do was "if [you hear] anything else to besure and report it, as far as union activities [are] con-cerned," and-as I have said before-in view of Fowl-er's relative eminence in Respondent's executive hierar-chy, I do not regard such a request or direction to him,as a close ally of management, to have been improper, solong as mere reporting of information "heard" and nounlawful procurement of such information was directed,asked, suggested, or involved, and in this instance thereis no basis for concluding there was. I accordingly findthe allegations of the complaint paragraph under discus-sion not sustained, and grant Respondent's motion to dis-miss it.The complaint (Case 1, pars. 5[f], as amended at thehearing to add interrogation, and 7) still further allegesthat on January 26 or 27, Respondent through PlantManager Hecht again directed an employee to observeand report on employees' union activities, and also inter-rogated the employee on that subject. Once again, the"employee" involved is Fowler, about whose hierarchialstatus repeated comment has already been made. In viewof that status and since, according to Fowler's credited29 I do not credit Hecht's supplemental contention that he also firedParrish-an employee of over 6 years' standing-for "lying" to him innot immediately admitting and disclosing to him the source of his infor-mation about the "hit list." To begin with, the fact is that Parrish did not"lie" to him, but disclosed his source. It is additionally to be noted thatthere is no basis for concluding that Parrish was in any way involved inany scheme or plot to procure that "list," or that he participated in itsprocurement; on the contrary, he came by it innocently and accidentlyAs for Parrish's attempts to reach Cranshaw on the telephone to venti-late his concerns on behalf of employees, within the context of Parrish'sorganizational activities, although seemingly no serious contention ispressed that Parrish did not have that right or that he was discharged forits exercise, even if it were, Parrish's action was protected under the ActCf., e.g., N.L.R.B. v. Washington Aluminum Company. Inc., 370 U S 9(1962); Guerdon Industries, 199 NLRB 937 (1972)HEATILATOR FIREPLACE 551~ 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony, the only thing that Hecht asked him was "If[you have] heard anything more about the union," and,after Fowler said "No," that "if you do, you be sure andlet me know about it," for the same reasons explicated inthe immediately preceding paragraph concerning Shadeon January 20 (Case 1, pars. 5[e] and 7), I find the allega-tion in question (id., par. 5[f]) not sustained, and grantRespondent's motion to dismiss it.C. Alleged Unfair Labor Practices in FebruaryFebruary 10: Discharge of BaylorThe complaint (Case 1, pars. 6[b], 6[c], 7, and 8) al-leges that on February 10 Respondent discharged its em-ployee Kenneth Baylor because of his union organiza-tional activities, discriminating against him by reasonthereof, and to interfere with, restrain, and coerce himand other employees in the exercise of rights guaranteedto them by Section 7 of the Act.Kenneth Baylor, now 23 years of age, with about ayear and a half of college involving heavy emphasis onmathematics, entered Respondent's employ in March1976, continuing there for 2 years until his discharge onFebruary 10, 1978. Baylor started as a punchpress opera-tor in the Fabrication Department, but soon (after 3months), at the invitation of Tool and Die Shop Fore-man Ed Seggerman, competed for a prize assignment tothe Tool and Die Shop. After interviews and testing,Baylor emerged as the successful candidate and was as-signed to the first shift of the Tool and Die Shop as anapprentice under a formal federally funded training pro-gram under which he purchased his own tools but wasto receive subsidized outside schooling for 3 hours aweek for 4 years plus 8,000 hours of shopwork. Duringall of his tenure as a tool and die apprentice, Baylorfunctioned under Tool and Die Shop Foreman Segger-man, for a time as leadman on the third shift,3°perform-ing the regular duties of a tool and die apprentice andattending classes at the same time. In November 1977,when Senior Engineer Young and Tool and Die DesignDepartment Supervisor Pidgeon invited Baylor to trans-fer to that department as a better opportunity, Baylor,after consulting with Seggerman, followed his suggestionand declined in order to attain his tool and die journey-man status first. At the time of his precipitate dischargewithout forewarning on February 10, under circum-stances to be described, Baylor had successfully complet-ed close to half, or 3,600 hours, of his required shopworkto qualify as a full-fledged journeymen tool and dieman,and he had progressed from a starting tool and die shopwage rate of $3.83 to $4.90 per hour. He credibly insiststhere was no criticism or warning concerning his workduring his entire tenure as a tool and die apprentice upto the time of his precipitate discharge on February 10,with one very early exception described below.On February 8-2 days before his precipitate dis-charge-Baylor accepted and signed a union card, which"0 Although Baylor was advanced by Seggerman to be leadman on thethird shift and served in that capacity from October 1976 to January1977, he was constrained to request (and he received) reassignment to thefirst shift because (of inability to procure a babysitter since his wife alsoworkedhe returned to a fellow worker (George Light) the nextmorning, February 9, 1 day before his discharge. On thefollowing morning, February 10-the day of Baylor'sdischarge-at or around 10 a.m., in the Tool and DieShop, a discussion took place in loud tones ("just about ayell": Baylor) above a din of the machines being operat-ed by Baylor, with tool-and-die maker George Light andtool and die machinist Clifford Peron, in the presenceand within earshot of first-shift Tool and Die LeadmanJohn Mayberry (a witness herein on behalf of Respond-ent, as will be shown). Baylor yelled out at Light, "What[is] going to happen with the union cards," since (asLight stated) "Bob Seggers had been fired [on February9] and [Seggers] supposedly ...was to get the unioncards back."3' Light yelled back that he had given themto punchpress operator Gerald Adams. Parrish-to myobservation a highly sincere and utterly credible youngman whose testimony is worthy of credit, and whom Ibelieve-insists that during the foregoing exchange Lead-man John Mayberry was looking right at him, and thatMayberry registered suprise and left the Tool and DieShop a few seconds later. As he did so, Peron remarkedto Baylor, "Your days are numbered."32Baylor con-firmed that-as has already been shown-it was commonknowledge throughout the plant that union activity byemployees was in no way tolerated. Baylor's foregoingaccount, which I credit, is corroborated by both Lightand Peron, the latter still in Respondent's employ at thetime of the instant hearing.33Within a matter of 2 hours thereafter, at or aroundnoon of February 20, Baylor was, indeed, summarily dis-charged from his promising 2-year employment and thebudding journeyman tool-and-die man status which hadup to this point seemed assured. The circumstances ofthat discharge and Respondent's explanations for it aswell as General Counsel's counterproof will now be de-tailed.Respondent's normal workweek is 5-1/2 days, includ-ing 5 hours on Saturday on a voluntary basis. Earlierduring the week in question, Leadman Mayberry hadasked and Baylor had agreed to work overtime on Satur-day, February 11.34However, within 2 hours after May-berry had heard the described union talk, Baylor wassummoned by Mayberry to Tool and Die Shop ForemanSeggerman's office, where Baylor was abruptly handedtwo "writeup slips," allegedly dated January 10 and Feb-ruary 10 (G.C. Exhs. 17 & 18). Neither is signed byBaylor, notwithstanding a blank space for "EmployeeSignature." Baylor asked Seggerman why he had not"3 Earlier that morning, Baylor had learned from Peron that Seggershad been discharged the day before "for union activities."32 This prediction would have been more accurate if Peron had saidBaylor's hours were numbered, as will be shown.33 We have been instructed that the circumstance that a witness in thecurrent employ of a respondent employer testifies against the interest ofthe employer, is a factor to be weighed in favor of such a witness in as-sessing his credibility. Georgia Rug Mill, 131 NLRB 1304, 1305, fn. 2(1961), enfd. as modified 308 F.2d 89 (5th Cir 1962); Wirtz v. B.A.C SteelProducts, Inc., 312 F 2d 14, 16 (4th Cir. 1962).4' Also earlier in the week Mayberry had asked Baylor if he couldwork overtime during that week, before Saturday, but Baylor indicatedthat due to the short notice he could not do so since he had to pick uphis 5-year old daughter at school 9 miles away at 3:10 p.m., 10 minutesafter the end of his shift Mayberry did not demur. HEATILATOR FIREPLACE553been apprised of these before. Seggerman responded,"You don't have to see them." When Seggerman askedBaylor to sign the alleged "2nd" warning (February 10,G.C. Exh. 18), Baylor declined to do so, saying he disa-greed with it.35Seggerman then handed Baylor a thirdpaper, dated October 27, 1976-almost a year and a halfpreviously-which referred to a "counciling session" fora die improperly reassembled by Baylor, and whichreport ("lst occurrence") Baylor had signed. It is to beobserved that not only did this occur at the outset ofBaylor's apprenticeship, but that there is no showing thatsuch an error was extraordinary or that it had in anyway been repeated in the ensuing period of close to ayear and a half. When Baylor asked Seggerman why thisold slip had not been taken out of his file, since-as Seg-german as well as Plant Manager Hecht had an-nounced-it was company policy to remove such docu-ments from personnel files after a year, Seggerman madeno response other than to hand Baylor a discharge slipand tell him, "Here's this, and we want your keys."Baylor tossed the discharge slip back. Baylor insists, andI believe him, that at no time prior to this dramaticallysudden session had Seggerman, Mayberry, or anybodyelse indicated to him that he was a candidate for dis-charge. When Baylor asked Seggerman why he wasbeing discharged, Seggerman indicated it was because ofBaylor's refusal to work overtime" and "mess[ing] up"Black #18 Die. When Baylor asked, "How come Iwasn't given a chance to transfer to a different depart-ment"-like others, in the Tool and Die Shop's standardpractice 3 7-Seggerman merely replied, without furtherexplanation, "You've already cost the company enoughmoney." Baylor credibly swears that at no time did hereceive or was he ever shown, prior to the instant hear-ing, an employment termination slip placed into his fileby Respondent, which suddenly purports to rate himmarkedly worse than his previous ratings-indicating, forexample, that his "job knowledge" is (notwithstandinghis lengthy prior, promising apprenticeship) "limited"(the next lowest rating to "poor")-and alleges that"Scott has been warned, counciled several times at and35 The "first" (January 10, G.C. Exh. 17) of these unilateral alleged"warnings" to the file rather than to the employees, states that-althoughwritten-it is "verbal" and is for "General inability (because of applica-tion) to perform at 3,000 hour level of training"; with the comment that"Scott has ability but dosen't seem to want to apply himself." The"second" (February 10, G.C. Exh. 18) so-called "Employee WarningNotice" to the file states, again, that it is for "General inability (becauseof application to perform at 3,000 hour level of training)" with the com-ments: "Black #18 die! Scott has been counciled and warned severaltimes before this, without anything written down. I was hoping to cor-rect the situation with Reviews & the councilling at these sessions. But tono avail! Scott refused to sign this warning, he dosen't agree with inabil-ity statement." Both are signed by Seggerman. Under all of the circum-stances, including their wording and the fact that neither was shown toBaylor before he was precipitately discharged within 2 hours after hisunion affiliation became known, they smack of familiar attempts to"create a record" retroactively to justify a discharge violative of the Act.16 When Baylor pointed out that employees had been told that over-time was optional, Seggerman made no response.37 At the hearing, Baylor reviewed and identified the cases of othertool and die apprentices who, unlike him, had, in accordance with Re-spondent's regular practice, been permitted to transfer elsewhere in theplant in case of inability to meet the stringent requirements of tool-and-die work.between merit Reviews,38and still hasn't shown enoughimprovement to warrant his continued employment"(Resp. Exh. 11).On February 11, the day after Baylor's discharge, hereceived a telephone call from Respondent's apprenticetool and die engineer, John Lanferman who asked him ifhe had been "pushing the union." Baylor said no, butthat he had signed a union card. Lanferman disclosed toBaylor that he had learned from Chief Tool and DieDesign Engineer (and conceded supervisor) Pidgeon thatthe decision to fire Baylor had come from "way up"-seemingly an indication that it was for "pushing theunion." Baylor denied he had been "pushing the union,"but that he had merely signed a union card and was notthinking of placing the matter before the National LaborRelations Board. Testifying under Federal subpena asGeneral Counsel's witness, John Lanferman-still in Re-spondent's employ3-swore that after he heard aboutBaylor's discharge, he asked his supervisor, Chief Tooland Die Design Engineer Pidgeon, in his office on thatday (February 10) why Baylor had been discharged. Pid-geon warned Lanferman "not to pursue it any farther or[you] might cut [your] throat ...The decision hadcome from high up ...leave it alone." Later that day,Lanferman again insisted Pidgeon, this time in the com-pany of Respondent's office secretary Kitty Meeks, andrepeated his earlier query, but Pidgeon only repeated hisearlier response-this time to Meeks as well as Lanfer-man.40But during the following week, as will be shownbelow, Supervisor Pidgeon admitted to Lanferman thatthe reason for Baylor's discharge was indeed because hehad signed a union card.On February 13, the Monday following his discharge,Baylor asked Respondent's personnel manager, Hussey,in the latter's office at the plant, why-unlike others-hehad been denied the opportunity to be transferred out ofthe Tool and Die Department. Hussey's response was, "Iasked the same question myself ...of Ed Seggerman[and Seggerman] said it was a disciplinary problem."4To this Baylor accurately replied, "My merit reviewsand writeups did not reflect that." Hussey's only sugges-tion was that Baylor could see Hecht about it, to whichBaylor's response was that he did not "need [a] run-around." Since, without explanation, Hussey was notproduced to controvert the foregoing, credibly testifiedto by Baylor, this uncontradicted testimony of Baylor islikewise credited.After a contested hearing on his subsequent applicationfor unemployment insurance benefits, arising out of thisdischarge, Baylor prevailed and was awarded thosebenefits, Respondent's contepion that Baylor was dis-charged for cause being rejected.Respondent contends it discharged Baylor-2 hoursafter its discovery of his union affiliation-because of in-38 There is no such proof here, other than the single counseling reportin October 1976 at the outset of or early in Baylor's apprenticeship.a9 See fn. 33, supra.4' Without explanation, Meeks was not produced to dispute the fore-going. I credit Lanferman's described testimony in preference to the un-convincing denial of Pidgeon, who swore he did not even know Baylorhad been terminated.4' There is no credible support in the record that Baylor had been a"disciplinary problem."between merit Reviews,33 and still hasn't shown enough* " e a * as s * s------improvement to warrant his continued employment" 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDeptness or inefficiency in his job performance, lack ofqualification to be a tool and dieman, and specifically hisallegedly inexcusable, maladroit fabrication of an intend-ed replacement of a worn stripper pad for a "Black #18Die."42As to the former, the credited proof does notbare out Respondent's current contention that Baylorwas an unqualified, inept, sloppy, slothful, inattentive, orundiligent tool and die apprentice. His nomination andcompetitive selection by Respondent for that job, his re-tention in the federally subsidized training program, aswell as Respondent's own on-the-job ratings,43and alsocredited testimony of other tool and diemen qualified toevaluate his work product44established the contrary.As to the latter reason or excuse for his discharge (re-placement stripper for Black #18 Die), much time wasexpended at the hearing in attempting to show that Bay-lor's imprecision in production of the intended replace-ment stripper, as "established" by disputed thousandthsof an inch Vernier measurements, was the true reason forhis discharge. After painstaking review, close analysis,and careful consideration of the entire record, however,I am persuaded that this was not the true reason at allfor Baylor's discharge, for the following principal rea-sons, established by credited testimony: (1) Baylor's pastperformance on the job, as attested to by his ratings byRespondent itself45and the expert evaluations of other42 Baylor's credited testimony establishes that when he left work onFebruary 9, there remained only 3 or 4 hours work to be done on thestripper pad, on which he had been working. When he arrived at 6:50a.m. on February 10, Mayberry told him, "[You've got] a hole [on astripper pad] off a little bit"--a not uncommon occurrence in such work,requiring the hole to be plugged and rebored, a simple task, whichBaylor indicated he would do, drawing from Mayberry an approving"All right." At 8 a.m., however, Foreman Seggerman told him to workon some glass door dies, apparently more needed, and to "just let it [thestripper pad] sit. Don't worry about it." Baylor pointed out that he hadalready plugged and was ready to redrill the hole, which was some 40/1000ths of an inch off. (According to Mayberry, four holes were alreadyplugged, but he conceded that about 2 hours work-even less thanBaylor estimated-remained to complete the stripper pad.) Plugging re-stores the original surface so that the hole can be redrilled in a matter ofminutes. But Seggerman indicated he should work on the glass door dies.Although the necessity for plugging a misdrilled hole or holes is fairlycommon-on the order of four or more a week, including admittedly byMayberry himself, this was the first hole Baylor had misdrilled, althoughhe had plugged holes misdrilled by others. Plugging does not impair theutility of the stripper pad. Notwithstanding the foregoing and that per-haps only 10 minutes would have been required to redrill the alreadyplugged bolt hole to make the piece usable (and perhaps 3 hours to com-plete several as yet incompleted spring pocket and other holes), Respond-ent discharged the stripper pad as scrap, and it would therefore havebeen unavailable as evidence here if Baylor had not retrieved it from thescrap heap and produced it at the hearing. I reject any intimation thatthis involved any misdeed on the part of Baylor, whose action in preserv-ing evidence from a junk heap to save his job is understandable. A partyhas no inherent right to prevent facts from coming to light through dis-carding evidenceIt is also to be noted that Baylor, who carried out Seggerman's instruc-tions and even measurements made by Seggerman himself on the irregu-larly (oval) shaped center hole of the stripper pad, was not the onlyperson who worked on the stripper pad, so that any "error" therein isnot necessarily ascrible to Baylor-as Baylor credibly explained on rebut-tal without contradiction.43 G.C. Exhs. 21-27 Many if not most of these, it will be noted,signed by Seggerman, are "Excellent." Mayberry himself had commentedto Baylor in mid-January that Seggerman's rating of him for that periodalso, should have been "excellent" rather than just "good.'"I.e., Light, Peron, and lanferman.4s G.C. Exhs. 21-27.disinterested tool and diemen witnesses;46(2) the absenceof any credible, substantial, factual record of poor or in-efficient work on Baylor's part, and Respondent's failureto charge or intimate to him that his performance wasunsatisfactory or that he was headed for discharge; (3)the absence of any record of poor or unacceptable workby Baylor on the particular stripper pad in question; (4)the fact that drilling error of the nature ascribed toBaylor was not uncommon, even by experienced jour-neymen tool and diemen, and readily and inexpensivelycorrectible; (5) the fact that the allegedly defective strip-per pad had already been corrected and little remainedto complete it and render it usable; (6) the fact that itwas unnecessary to discard the stripper pad in question,since it could readily have been completed for use; (7)Respondent's inexplicable act in discarding an importantitem of evidence in this case; (8) the fact that no actualloss or damage has been established; (9) the abrupttiming and precipitous nature of Baylor's discharge, 2hours after his participation in union affiliation and activ-ity was discovered by Respondent; (10) admissions, ortheir practical equivalent, by Respondent's responsibleofficials47as to the union-related basis for Baylor's dis-charge; (11) the fact that no employee was shown tohave been discharged previously for error of the naturehere claimed; (12) significant testimonial inconsistenciesbetween Respondent's principal witnesses Seggermanand Mayberry;48(13) adverse reactions to Seggerman'sconstant backtracking and evasions; (14) testimonial de-meanor comparisons, clearly preponderating, for themost part, in favor of General Counsel's principal wit-nesses; and (15) evaluation and assessment of the forego-ing within the frame of reference of Respondent's estab-lished history of opposition to union affiliation by its em-ployees, and its concededly continuing intolerance to theexercise of its employees' rights under the Act, as ex-pressed from the witness stand at this very hearing-"management [is] opposed to unionized or organizedlabor. We [are] a non-union plant.... We [are] our ownboss and [can] run our own factory." Continued intransi-gent refusal to bend to the requirements of Federal lawso as to refrain from interference with the exercise of itsemployees' rights thereunder does not bode well for ac-ceptance of Respondent's transparently pretextual rea-sons for discharge of its employees precipitately on theheels of their attempted exercise of those rights.I find that the reasons advanced by Respondent for itsdischarge of Baylor were and are pretextual, and that the46 Light, Peron, and Lanferman.4 Pidgeon and Hussey, as established by credited testimony of Lanfer-man and Baylor, supra.4s And also Mayberry's testimonial equivocations, modifications, andretractions under cross-examination, including his testimonial retractionof what was exposed as his earlier testimonial supposition that shimmingof Baylor's piece would have been required-in any event not establishedto be unique-when it was shown that its overall measurements werelonger than that of the worn stripper pad. When this was demonstrated,Mayberry conceded that he had failed to make this vital measurementand that shimming of the Baylor-produced replacement stripper padwould not have been necessary, and he retracted his contrary earlier tes-timony. Testimonial errors of such magnitude in a context of insistenceupon the utmost precision on the part of an apprentice, and also becausethey reflect adversely on the vaunted expertise of the testifier, do notconduce to implicit reliance upon his other conclusions. HEATILATOR FIREPLACE555true causative reason for that discharge was its discoveryof his union affiliation and participation. It is accordinglyfound that the allegations of paragraphs 6(b), 6(c), 7, and8 of the complaint in Case I have been established bypreponderating substantial credible evidence upon therecord as a whole.The complaint (Case 1, pars. 5[i], 5[j], and 7) furtheralleges that on or about February 15 Respondentthrough its Chief Tool and Die Design Engineer Pid-geon stated to an employee that another employee hadbeen discharged for union activity, and interrogated theemployee concerning employee union activity. Concern-ing this, Respondent's apprentice tool and die design en-gineer, John Lanferman, testified, under subpena, thatduring the week following Baylor's February 10 dis-charge he asked his supervisor, Pidgeon, in the presenceof a named employee who was not produced to refutehim, whether Baylor had been discharged because hehad signed a union card and that Pidgeon replied, "Youguessed it." When Lanferman remarked that the wrongperson had been fired, Pidgeon asked Lanferman, "Doyou know who is pushing the union in the shop," butLanferman declined to provide this information. Shortlythereafter, Lanferman heard Pidgeon tell office secretaryKitty Meeks (who likewise was not produced to refutehim), that Pidgeon had heard that Baylor "had a walletfull of union cards." Although Pidgeon in effect deniesthe remarks ascribed to him, on comparative demeanorobservations I credit Lanferman, who at the time of histestimony was still in Respondent's employ under Pid-geon.49Nevertheless, inasmuch as it was Lanfermanwho initiated the response, "You guessed it" from Pid-geon by asking Pidgeon the direct question of whetherBaylor had been discharged for signing a union card, Icannot regard this particular allegation, as cast in thecomplaint (Case 1, par. 5[i]), as established, since thethrust of the allegation is that it was violative of Section8(a)(1), which I do not view it as having been under thecircumstances described-Pidgeon merely answered aquestion put to him by Lanferman in leading form. How-ever, I do regard Pidgeon's later question to Lanferman,asking him who was the union activist in the shop, as im-permissible interrogation, and accordingly find that alle-gation (Case 1, par. 5[i]) established.D. Alleged Unfair Labor Practices in March toBeginning of AprilWe come now to the second complaint (Case 2),which, to begin with, alleges (pars. 5[a] and 7) that on orabout March 19 or 26, Respondent through SupervisorMarilyn Miller directed employees not to attend a unionmeeting. As to this, Respondent's former third-shift spotwelder Lucy Jane Cowger's testimony establishes thatsoon after the start of her shift at 11 p.m. on a Sundaynight around the start of April, all 15 spot welders wereassembled near the office of their Supervisor Miller, whotold them, "I don't want you guys going to the unionmeeting Tuesday." Since, without explanation, neitherMiller nor any other witness was produced to controvertthe foregoing in any way, it stands wholly uncontradict-49 See, e.g., fn. 33, supra.ed, as a blatant instance of interference with employees'Section 7 rights. Accordingly, I find the allegation inquestion established.The second complaint (Case 2, pars. 5[b] and 7) alsoalleges that around the end of March Respondentthrough Supervisor Roger Duncan told an employee itwould be to the employee's advantage not to attend aunion meeting and not to encourage union representationof employees. Regarding this, Respondent's former third-shift employee Rosetta Ingle testified that while she wasat work in the plant late Sunday night, April 2, she wasapproached by her Supervisor Roger Duncan, whoasked her whether she had received a letter from theUnion concerning a union meeting. When she said no, heasked her whether she intended to go. She indicated un-certainty. Duncan then told her, "The company and [I]would like to ask [you] not to go and not to encourageanyone else to go" and that "it would ...be to our ad-vantage if you didn't go and not to attend and ...itwould be to your best advantage if you didn't attend."She did not attend the meeting. She was neverthelesssubsequently terminated by Duncan, and filed variouscharges or claims which were apparently still pending atthe time of this hearing. Testifying on the same subject,Duncan throws a different cast on the conversation,which he admits having had. According to Duncan, hesaid no more to Ingle (as well as to some 40 other subor-dinates) than that "we the company prefer you notattend the meeting and would certainly ...appreciateyour not signing a card." While a prepossessing witness,nevertheless, considering his interest as a supervisor, andafter carefully assessing his testimonial demeanor in com-parison to that of Ingle, I was far more impressed by thedirect, persuasive simplicity of Ingle as she testified andremained unshaken on cross-examination. Accordingly,preferring and crediting Ingle's version, I find the allega-tion established by a preponderance of the substantialcredible proof.The second complaint further alleges (Case 2, pars.5[d] and 7) that in late March or early April, Respondentagain, this time through Supervisor William Pratt, direct-ed employees not to attend a union meeting. As to this,welder Russell Dunn, still in its employ at the time ofhearing, testified that, in the factory on the night ofApril 3 before a union meeting scheduled for April 4,Supervisor Pratt stated to him, "I would appreciate it ifyou would not go to this ...union meeting or sign anyunion cards." Dunn nevertheless attended the meeting(as did about 15 or so others), at which fellow employeeGregory Wakefield-who was fired on the very nextday, April 5, under circumstances detailed below-wasthe most ardent spokesman. The foregoing account ofDunn, who was not cross-examined, was in no way dis-puted by any witness, including Pratt, who, without ex-planation, was not produced. Although Respondent hasmoved to dismiss this allegation on Dunn's testimony, Iam of the view that, particularly within the congeries ofall of the circumstances which have been described, Re-spondent's further direct attempt on a one-to-one basisthrough its supervisors to pressure or "persuade"-theHEATILATOR FIREPLACE 555 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDline is frequently a thin one°0-its employees not toattend union meetings, was an unjustifiable intrusion intothe employees' own affairs, comprising interference withtheir right to conduct those affairs untrammeled and un-burdened by the gnawing doubts and fears such "ap-peals" by the person controlling their jobs are bound toinduce. Respondent's motion to dismiss this allegation isaccordingly denied and the allegation found to be estab-lished.Paragraph 5(c) of the complaint in Case 2 was, on Re-spondent's motion, dismissed at the hearing without op-position for failure of proof.E. Alleged Unfair Labor Practices in April: April 5Discharge of WakefieldFinally, the second complaint (Case 2, pars. 6[a], 6[b],7, and 8) alleges that on April 5 Respondent dischargedits employee Gregory Wakefield because of his union ac-tivities (on behalf of District 131, IAM, Charging Partyin Case 2), thereby discriminating against him and em-ployees for that reason and to discourage such activities,and also interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7of the Act.Gregory Wakefield, now 31 years of age, entered Re-spondent's employ in September 1977 as a heavy welderon its night shift, at a starting rate of $3.69, from whichhe progressed to $4.605 per hour. There is no contentionor suggestion that Wakefield's capability as a welder wasunsatisfactory.Wakefield had been an IAM union member in his pre-vious place of employment. An organizational meeting ofthat union (Charging Party in Case 2) was announced, inmailed writing (G.C. Exh. 10), for the evening of April4, at nearby Machinists Hall. On the evening of April 3,the day before the meeting, Respondent's third-shiftwelder, Russell Dunn-still in its employ at the time ofthis hearing, after 3-1/2 years5t-was approached by his(as well as Wakefield's) supervisor, William R. Pratt,who said to him, "I would appreciate it if you would notgo to this meeting-to this union meeting or sign anyunion cards." Notwithstanding this, Dunn attended themeeting, at which, according to Dunn, Wakefield wasthe principal spokesman of the 15 or so there. Wakefieldemphasized the need for higher wages and improvedworking conditions, including better ventilation, elimina-tion of noxious fumes, and protection of welders againstburns. At the same time, remarking that "working forVega is like working for the Gestapo," Wakefieldwarned against jeopardizing their jobs through organiza-tional activity within the plant, and instead suggested dis-tribution of literature outside of the plant.52On the morning of April 4, Respondent's tool anddieman, George Light, was also approached by Tool and50 One is impelled to recall the expression of Mr. Justice Harlan,speaking for a unanimous Supreme Court in NL.R.B. v. Exchange PartsCo., 375 U.S. 405 at 409 (1964), the "fist inside the velvet glove" in thecontext of an employer with great economic power who claims he isdoing no more than seeking to "persuade" individual employees to dohim the favor of not exercising that right to act collectively which isguaranteed to employees as the Act's central feature.' See fn. 33, supra.52 Credited testimony of Dunn.Die Shop Foreman Seggerman, who asked him whetherhe was aware of the union meeting to be held the nextday, and that evening (April 4) Seggerman "ask[ed],""advised," and "suggested" to Light that Light "not ...go to the meeting" since it was "not ... necessary" andthat "we had a pretty good place to work, and [I]want[ed] you to stay out of it ...and [don't] want anyof the die makers to go." Seggerman then proceededfrom man to man to talk to each one individually.53(Light did not attend the meeting.)According to Wakefield himself, who impressed me asa straightforward and candid witness, he attended theIAM organizational meeting on the evening of April 4,which he had heard mentioned in advance in shop talkamong the welders, and he there pulled no punches,among other things pointing out to the employees that"without representation, the company could fire you atwill"; that "the plant needed better safety. The weldingdepartment was not ventilated over each booth," so thatwelders would get covered with soot and become dizzyfrom "breathing the gases from your own welder"; thatparts were oily and flamed up and "Guys were alwaysgetting flash burns"; that objects were so covered withoil that they slipped from welders' grips and causedinjury; that no degreaser was available to the welders;that there was inadequate provision for removal of nox-ious vapors from welding; and that "inspection and pro-duction did not seem to have their heads together onwhat they were doing," since production requirementswere unfeasible in terms of inspection quality standards,with the consequence that many units unpassed by in-spection on one shift piled up for the succeeding shift.Wakefield also pointed out that in his own case, althoughhe had been authorized a leave of absence for illness inJanuary, he nevertheless received a warning slip inMarch in regard to that excused absence. He asked aboutthe pay rate if the Union came in, and was told it wouldbe negotiated. It was suggested that the institution of thethird welder shift was counter-productive. Finally,Wakefield cautioned that organizational activity be con-fined to handbilling outside of the plant in order to avoidan earlier situation where employees had been fired forin-plant activity. And Wakefield signed an IAM unioncard at that meeting.54Following this meeting, at the plant that night (April4), as established by the testimony of Wakefield corrobo-rated by Dunn, the meeting was discussed and comment-ed on among the welders (including nonattendees of themeeting) in the shop.Among those present at the April 4, IAM union orga-nizational meeting were Branda Chappotin, wife of Re-spondent's manager of shop floor control, Andres Chap-potin, and Doris Aicher, wife of Respondent's supervisorof shipping and receiving. Both of these wives concededthat they told their husbands about having gone to themeeting, with at least Chappotin (who at the time hadalready decided to give up her job) maintaining they didnot "talk about it" since she and her husband allegedlydo not see eye-to-eye on that subject."3 Credited testimony of Respondent's former tool and die shop lead-man, George Light.54 He misdated it, as he credibly testified, 3-4-78 instead of 4-4-78. HEATILATOR FIREPLACE557On April 5, the day after he spoke out strongly at theunion meeting of April 4 attended, among others, bywives of two company supervisors, Wakefield was pre-cipitously and summarily fired, under circumstancesreminiscent of the earlier cases of Parrish and Baylorwhich have already been considered. At the start of hisshift on that day (April 5), as he was about to fill out histimecard, he and his carpool companion Rice (who haddriven to and from the union meeting with him)5weretold by Dayshift Foreman Garmoe-who had apparentlystayed on or come in for that purpose-"You guys don'thave to fill those out, you are not staying." Wakefieldsaid, "You mean we are fired?" Garmoe answered,"That is right." Wakefield asked, "Both of us?" Garmoeresponded, "Yes ...You know the reason why, you'vejust missed too much work." General Nightshift Fore-man Staggers excitedly added, "Have you got any ques-tions?" Wakefield said no, collected his belongings, andleft.Respondent contends that the only reason for Wake-field's discharge was excessive absenteeism. Upon therecord here presented, Respondent's contention falls farshort of being persuasive. Plant Manager Hecht testifiedthat Respondent established a new absenteeism policy(G.C. Exh. 2) effective April I (Saturday). It will be re-called that Wakefield was discharged on April 4-Tues-day. It is not and cannot be claimed that Wakefield wasfired on Tuesday under the absentee policy which wentinto effect the previous Saturday; nor was Wakefield inviolation of that policy, unless it was-contrary to its ex-pressly announced effective date (G.C. Exh. 2)-appliedretroactively. Nor has it been credibly established thatWakefield was discharged under Respondent's expiredabsentee policy (its so-called "10 percent rule").56underwhich it had not seen fit to terminate Wakefield at anytime while that policy remained in effect. Moreover,even under Respondent's former, expired policy, nolonger in effect when Wakefield was terminated, no vio-lation by Wakefield of even that policy has here beencredibly established.57Nor was Wakefield warned or5 No issue is presented here as to the discharge of Rice.5s This, according to Hecht, permitted an employee absence of 10% ofhis total scheduled hours for the month; but Hecht conceded that evenunder that policy, if-as in Wakefield's case-an employee was entitledto 5 days of excused absence for illness, he would not be considered "ex-cessively" absent if by reason of the same illness-again as in Wakefield'scase, for influenza, under a doctor's care, in January-he had to stayaway for another (i.e., a sixth) day.57 Respondent's plant manager, Hecht, concedes that such "absenteerecords"-not, it is to be noted. timecards -as were produced by Re-spondent (Resp. Exhs. 25a-g) may well have been inaccurate and thatthey were not authenticated here by Wakefield's foreman, Pratt, who didnot testify on that subject. Original entry timeclock or similar recordswere unexplainedly not produced. Under these circumstances, it shouldnot be assumed that had they been produced they would have sustainedRespondent's contentions. Cf. U.S v. Denver & R.G.R.R., 191 U.S. 84,91-92 (1903); N.L.R.B. v. Sam Wallick and Sam K Schwalm d/b/a Wal-lick and Schwalm Company. et al., 198 F.2d 477, 483 (3d Cir. 1952). Fur-thermore, even those "absentee records" show only three allegedly unex-cused absences in March, the remainder being explained or excused forone reason or minuscule, for car trouble-he lived 32-1/2 miles away andtestified credibily he may have been absent occasionally because of im-passable snowpacked roads, hut on every occasion notified the plant ofthe circumstances and received assurances even from Garmoe--withoutcontradiction here-that he would not be "written up." Certainly he waspermitted to continue on, with no indication of even any rebuke. mucheven "counseled," as laid out in Respondent's policy(G.C. Exh. 2, par. 4); nor has discharge of any other em-ployee under comparable circumstances been shown.Wakefield-as Parrish and Baylor-presents anotherclassic instance of a burgeoning union activist or spokes-man who is promptly "cut down to size" and eliminatedfrom the work force by an employer concededly utterlyopposed to union affiliation by his employees and benton preventing it. Wakefield-as Parrish and Baylor-wasprecipitately fired on the heels of his entry upon theunion organizational stage, for a concocted, pretextualreason not previously indicated to the employee as areason he would be discharged, if not corrected, within acontext of their each being regarded-until their adventinto the disfavored zone of exercise of their federallyguaranteed rights under the Act-as essentially satisfac-tory employees in a high labor-turnover plant. As in thecases of Parrish and Baylor, I am persuaded and findthat the reason advanced for Wakefield's precipitate dis-charge was and is pretextual, the real and causativereason being Wakefield's emergence within 24 hours pre-ceding his discharge, as eloquent union organizationalspokesman and budding leader. It has time and againbeen reiterated that in assessing an employer's truereason for its discharge of an employee engaged in con-certed protected activity, important keys are the timingof the discharge (N.L.R.B. v. Sequoyah Mills, Inc., 409F.2d 606 (10th Cir. 1969); Tele-Trip Company v.N.L.R.B., 340 F.2d 575, 579-580 (4th Cir. 1965);N.L.R.B. v. Montgomery Ward & Co., 242 F.2d 497, 502(2d Cir. 1957), cert. denied 355 U.S. 829 (1957)) and theprecipitate nature of the discharge vis-a-vis the employ-er's learning of the employee's organizational activity(Tele-Trip, supra,' N.L.R.B. v. Council ManufacturingCorp., 334 F.2d 161, 164 (8th Cir. 1964), as well as theemployer's implausible explanations for its actions(N.L.R.B. v. Harry F. Berggren & Sons, Inc., 406 F.2d239, 245-246 (8th Cir. 1969), cert. denied 396 U.S. 823(1969)). Here, as in N.L.R.B. v. Dant, 207 F.2d 165, 167(9th Cir. 1953) and cases cited, when subjected to closeexamination, Respondent's "reasons" are shown to be ex-cuses which do "not stand under scrutiny." Here, as inN.L.R.B. v. Elias Brothers Big Boy, Inc., et al., 325 F.2d360, 366 (6th Cir. 1963), Wakefield's "work apparentlybecame intolerable only after he [became active in] theunion." We are instructed by the Supreme Court thatwhere, as here, a union activist is discharged for conductless censure or warning. (Indeed, the only "writeup" he received wasdated March 7 (G.C. Exh. 36) for an episode in January. He refused tosign this, claiming-without contradiction then or here, since Garmoewas not produced by Respondent to testify-that he had been assured byGarmoe as well as by his leadman, Dean (who also was not produced totestify to contradict this), that that absence (when he was sick with influ-enza, under medical attention) would not be counted against him orplaced into his file. Indeed, it is noted that even that "verbal warning" ofMarch 7 refers to alleged absenteeism in January as a "Ist occurrence ofthis offense" and states only that "Additional absenteeism equal to ore[sicj in excess of 10 percent within the next 9 month period i.e.. to De-cember] will result in a written warning." There is no evidence of anysuch "written warning." Finally, Wakefield's paychecks (G.C Exhs. 49-54), produced on rebuttal, demonstrate that Wakefield was not in viola-tion of even Respondent's expired "10 percent rule," and after their re-ceipt into evidence with accompanying testimonial explanation by Wake-field on General Counsel's rebuttal, no countervailing proof was offeredby Respondent.HEATILATOR~~~~~~~~~~~~~~~~~~~~~~~~~~ FI E L C 55 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot shown to have resulted in the discharge of otherscomparably, "the Board need not listen too long to theplea that shop discipline was simply being enforced."American Ship Building Co. v. N.L.R.B., 380 U.S. 300,312 (1965). See also N.L.R.B. v. Great Dane Trailers,Inc., 388 U.S. 26, 33-34 (1967). There can, of course, beno more potent signal to employees that they exercisetheir federally guaranteed right to engage in collectiveorganizational activity at the peril of being fired fromtheir jobs, than the precipitate discharge of their leadersor spokesmen. Cf., e.g., N.L.R.B. v. Longhorn TransferService, Inc., 346 F.2d 1003, 1006 (5th Cir. 1965).F. Respondent's Claim of Lack of Knowledge ofWakefield's Union ActivityRespondent's contention that General Counsel has not"established" it had any knowledge of Wakefield's unionactivity will be briefly addressed. To begin with,"direct" proof of "actual" knowledge by an employerthat his employees are engaged in union activity is notabsolutely required Strictissimi, at any rate in a case likethat here. Even though there be moral certainty thatsuch knowledge exists, "direct," absolute proof may beimpossible to obtain without entering the employer'sbrain. In the nature of things, ultimate factual demonstra-tion of knowledge or state-of-mind may be beyond thereach of litigational demonstration in a real courtroom asdistinguished from the realm of theoretical argument.Proof of such knowledge through actual admissions orthrough camera soundtrack type of evidence is not essen-tial. As in many other fields and areas of the law (e.g.,fraud and deception, conspiracy, copyright and trade-mark infringement, trespass, and even murder), knowl-edge may be circumstantially established or inferredfrom surrounding circumstances.58Thus, in the instantcase: (1) Respondent's plant and operations were closelyknit; (2) Respondent's employees were amply and closelysupervised; (3) as has been shown in various aspects andinstances above, notably the cases of Parrish and Baylor,Respondent was in fact efficiently and promptly in-formed of the union activities of its employees, and thereis every reason to believe Respondent's top executivestaff made it its first order of business to be so informed,and there is no reason to assume Wakefield was an ex-ception; (4) Respondent possessed advance knowledge ofwhen union meetings were to be held, since, as has beenshown, it endeavored through various members of its su-pervisory staff to keep its employees away from thosemeetings; (5) Respondent's remarkably speedy reactionsto ongoing union organizational events could only havebeen upon the basis of facts it derived from sources ofinformation available to it concerning those events; (6)Respondent has not credibly established the ignorance inwhich it now seeks to cloak itself. Furthermore, it is un-derstood and accepted not only as a fact of industrial re-lations life but as a matter of that commonsense whichguides people in their daily affairs, and also as has re-peatedly been made known to the Board in its genera-" Wigmore, Evidence Secs. 261, 266-267, 368, and 661 (3d ed. 1940);N.L.R.B. v. Link-Belt Company, 311 U.S. 584, 596-600, 602 (1941);Famet, Inc., 202 NLRB 409, 410 (1973), enfd. 490 F.2d 293, 295 (91h Cir.1973).tions of administration of the Act and the countless tensof thousands of labor proceedings which it has heard andprocessed under the Act, that almost invariably there aresome employees who attend union organizational meet-ings who report back to the employer or his supervisorsconcerning them-indeed, that some employees attendsuch meetings for that deliberate purpose only- and,also, that commonly employees discuss at the plant hap-penings at such meetings, without taking the securityprecautions of intelligence personnel to insure that un-friendly ears are not listening or that only "cleared" andunquestionably reliable persons are around (e.g., the caseof Baylor's conversation about union cards with fellowemployees in the presence of Leadman Mayberry supra,within 2 hours of which Baylor was unceremoniouslyfired from his federally endowed tool-and-die apprentice-ship after satisfactory completion of 3,600 hours of it).Under all of these circumstances, within the frame of ref-erence of the record as a whole, it would be unrealisticto accept uncritically Respondent's current contentionthat it was totally ignorant of Wakefield's union activi-ties, specifically his outspokenly strong sentiments at theunion meeting following which it precipitately fired himthe very next day, in a pattern consistent with that in thecase of Parrish and Baylor. Under all of the circum-stances I am persuaded and find that Respondent did,from its efficient sources, come into knowledge of Wake-field's stand-out, strong prounion sentiments expressedand his incipient union leadership qualities demonstratedat the union meeting of the night before his discharge,and that it was this circumstance and this alone-analo-gously to the cases of Parrish and Baylor-that led toWakefield's speedily ensuing job demise.When, as here, General Counsel makes out a primafacie case of employee discharge in violation of the Act,the burden shifts to Respondent to come forward with acredible explanation for its action. If, as here, Respond-ent fails to do so, General Counsel has satisfied his ulti-mate burden of proof and the violation stands estab-lished. It is accordingly found that the paragraphs of thecomplaint under discussion in relationship to Wakefield(Case 2, pars. 6[a], 6[b], 7, and 8) have been established,and Respondent's motion to dismiss those paragraphs isdenied.Upon the foregoing findings59and the entire record, Istate the following:CONCLUSIONS OF LAW1. Jurisdiction is properly asserted in this proceeding.2. By engaging in the following acts, under the cir-cumstances described and found in section III, above,Respondent has interfered with, restrained, and coercedits employees in the exercise of their rights under Section7, and has thereby violated Section 8(a)(1) of the Act by:(a) interrogation of employees; (b) directing surveillanceover and reporting on employees' union activities; (c) di-recting employees not to attend union meetings; (d) di-recting employees not to encourage a union to represent59 Recapitulated in appended chart, Appendix A (omitted from publi-cation).--- HEATILATOR FIREPLACE559them; and (e) assuring employees it would be to their ad-vantage not to attend union meetings.3. By discharging its employees Jerry Parrish on Janu-ary 20, Kenneth Baylor on February 10, and GregoryWakefield on April 5, 1978, and failing and refusing atall times since then to reinstate, reemploy, or rehire anyof them, under the circumstances described and found insection 1, above, Respondent has discriminated inregard to the hire, tenure, and terms and conditions ofemployment of its employees to discourage membershipin a labor organization in violation of Section 8(a)(3) ofthe Act; and has, further, interfered with, restrained, andcoerced its employees in the exercise of their rightsunder Section 7 in violation of Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices and each ofthem have affected, affect, and unless permanently re-strained and enjoined will continue to affect, commercewithin the meaning of Section 2(6) and (7) of the Act.5. It has not been established that Respondent violatedthe Act in the respects set forth in paragraphs 5(a)except to the extent hereinabove found, 5(b), 5(d), 5(e),5(f), 5(g), and 5(i) of the complaint in Case 18-CA-5713,or paragraph 5(c) of the complaint in Case 18-CA-5795,and those allegations of said complaints should be dis-missed.6. Respondent's "Second Defense" and "Third De-fense" in Case 18-CA-5713, and its "Second Defense" inCase 18-CA-5795 are insufficient in law and have notbeen established in fact and should be dismissed.REMEDYHaving been found to have violated Section 8(a)(1) invarious respects, Respondent should, as is customary incases of that nature, be ordered to cease and desist fromthose and similar violations of the Act, and to post theusual informative notice to employees. With regard to itsunlawful discharge of three employees, Respondentshould, as is also usual in such cases, be ordered to ceaseand desist therefrom and to offer them reinstatement,with backpay and interest computed as explicated by theBoard in F W. Woolworth Company, 90 NLRB 289(1950), Isis Plumbing Heating Co., 138 NLRB 716(1962), and Florida Steel Corporation, 231 NLRB 651(1977);60 as well as to expunge from its records all refer-ences that said employees were discharged for validcause or for any reason based upon their work perform-ance, and to refrain from so indicating to any prospec-tive employer or reference seeker. Respondent shouldalso, as usual, be required to preserve and make availableits books and records to the Board's agents for backpaycomputation and compliance determination purposes; andto post the conventional notice. Since, as has beenshown, this is not the first Board proceeding against Re-spondent in this same plant, and since Respondent hasadditionally demonstrated what appears to be a procliv-ity to violate the Act and thwart its employees' exerciseof their federally guaranteed rights under the Act byfiring three employees as soon as they sought to exercise60 General Counsel again urges, in a well-documented and persuasivesupplemental brief, that interest be added at a more realistic, higher ratethan the Board now allows. This is a matter of policy for the Board.those rights, this continued pattern of serious violationswarrants inclusion in the order of a prohibition againstcontinuing to violate the Act in any manner. Cf.N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4thCir. 1941); A. J. Krajewski Manufacturing Co., Inc., 180NLRB 1071 (1970).Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, there is hereby issued thefollowing recommended:ORDER 'The Respondent, Heatilator Fireplace, Division ofVega Industries, Inc., Mt. Pleasant, Iowa, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their orother employees' union membership, affiliation, sympa-thies, desires, activities, or other protected concerted ac-tivities, so as to interfere with, restrain, or coerce em-ployees in the exercise of any right set forth in Section 7of the Act.(b) Directing, suggesting to, or requesting that any em-ployee or supervisor in violation of the Act engage insurveillance over the Union or any other protected con-certed activity of other employees and report thereon toRespondent.(c) Directing, urging, or soliciting employees not toattend union meetings.(d) Directing, urging, or soliciting employees not toencourage a union to represent them.(e) Assuring, promising, or holding out to employeesthat it would be to their benefit or advantage not toattend union meetings.(f) Discharging, terminating the employment of, layingoff, furloughing, suspending, or otherwise in violation ofthe Act altering the employment status of any employee,or threatening so to do, or failing or refusing to recall,reinstate, or rehire any employee because he or she hasexercised or proposes to exercise or continue to exerciseany right under the Act; or directly or indirectly sodoing, or threatening to do so, as to discriminate inregard to the hire, tenure, or terms or conditions of em-ployment of any employee because he or she exercises orproposes to exercise or continue to exercise such right orengage in such activity.(g) In any other manner interfering with, restraining,or coercing employees in the exercise of their right toself-organization; to form, join, or assist any labor organi-zation; to bargain collectively through representatives oftheir own choosing; to engage in concerted activities forthe purposes of collective bargaining or other mutual aidor protection; or to refrain from any and all such activi-ties.2. Take the following affirmative actions, necessary toeffectuate the policies of the Act:Si In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.HEATILATOR FIREPLACE 559 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Offer to Jerry Parrish, Kenneth Baylor, and Greg-ory Wakefield immediate and full and unconditional rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent jobs with Respondent,without prejudice to their seniority and other rights,privileges, benefits, and emoluments, including but notlimited to any pay wage rate increases to comparableemployees since Respondent's discharge of the aforesaidemployees; and make said employees whole for any lossof income, benefits and emoluments (including overtime,holiday and vacation pay and time off, and hospitaliza-tion, medical and other insurance claims and benefits,both personal and derivative and dependents', if any, andexpenditures in lieu thereof during any noncoverageperiod until their reinstatement hereunder, together withinterest, in the manner set forth in the "Remedy."(b) Expunge from all of Respondent's books and rec-ords any entry or mention indicating or to the effect thatthe termination of said employees was because of anywork absence on their part in contravention or infractionof any of Respondent's rules, requirements or policies, orbecause of any fault or work-related deficiency or short-coming on their part; and refrain from making any suchreport or statement voluntarily or in response to any in-quiry from any employer, prospective employer, employ-ment agency, unemployment insurance office, or refer-ence seeker or inquiry.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its premises on Vega Road in the city ofMt. Pleasant, Iowa, copies of the attached notice marked"Appendix B."62Copies of said notice, on forms pro-vided by the Regional Director for Region 18, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED, that paragraphs 5(a) to theextent not herein otherwise found, 5(b), 5(d), 5(e), 5(f),5(g), and 5(i) of the complaint, and Respondent's"Second Defense" and "Third Defense" in Case 18-CA-5713, and paragraph 5(c) of the complaint, and Respond-ent's "Second Defense" in Case 18-CA-5795 be, andthey hereby are, dismissed.62 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT question you in violation of theAct, concerning your union membership, affiliation,sympathies, desires, activities, or other rights or ac-tions guaranteed to you under the National LaborRelations Act.WE WILL NOT direct, suggest, or urge any em-ployee to conduct unlawful surveillance over andreporting on our employees' union activities.WE WILL NOT direct, urge, or solicit employeesnot to attend union meetings.WE WILL NOT direct, urge, or solicit employeesnot to encourage a union to represent them.WE WILL NOT assure, promise, or hold out toemployees that it would be to their benefit or ad-vantage not to attend union meetings.WE WILL NOT discharge, terminate, lay off, fur-lough, suspend, refuse or fail to reinstate, recall orrehire, or in any way change the job status of anyemployee because he or she engages in union activi-ty, or exercises, tries to exercise, or continues to ex-ercise any right under the National Labor RelationsAct.WE WILL NOT do any of these things, or other-wise violate the National Labor Relations Act, di-rectly or indirectly, in order to induce you to ceaseattempting to exercise your right to bargain with uscollectively.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of yourright to self-organization; to form, join, or assist anylabor organization; to bargain collectively throughrepresentatives of your own choosing; to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection; or torefrain from any or all such activities.WE WILL offer Jerry Parrish, Kenneth Baylor,and Gregory Wakefield immediate and full and un-conditional reinstatement to their former jobs, withfull seniority and other rights, benefits and emolu-ments, just as if we had not discharged them, andWE WILL pay them, with interest, for all wages andbenefits lost by them because of those discharges;and WE WILL also remove from their records anystatement indicating they were discharged for causeor any fault on their part, and WE WILL make nostatement to that effect to any prospective employ-er, reference inquiry, credit inquiry, or similar in-quirer. HEATILATOR FIREPLACE561All of our employees are free to join or not to join anyunion, or to exercise any other right under the NationalLabor Relations Act, as they see fit, without interfer-ence, restraint, or coercion from us in any form.HEATILATOR FIREPLACE, DIVISION OFVEGA INDUSTRIES, INC.